Name: Council Regulation (EU) 2016/2137 of 6 December 2016 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Asia and Oceania;  cooperation policy
 Date Published: nan

 7.12.2016 EN Official Journal of the European Union L 332/3 COUNCIL REGULATION (EU) 2016/2137 of 6 December 2016 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 36/2012 (2) gives effect to measures provided for in Decision 2013/255/CFSP. (2) On 6 December 2016, the Council adopted Decision (CFSP) 2016/2144 (3),which provides for amendments to allow for the purchase and transport of oil and petroleum products and the related provision of financing or financial assistance in Syria by clearly defined categories of persons and entities for the sole purpose of providing humanitarian relief or assistance to the civilian population in Syria. That Decision also amends the relevant associated exceptions to the restrictions on the freezing of funds and economic resources. (3) This measure falls within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring uniform application of the measure by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) Article 6 is amended as follows: (a) point (d) is replaced by the following: (d) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance, related to the prohibitions set out in point (a);; (b) the following point is inserted: (da) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance, related to the prohibitions set out in points (b) and (c); and; (c) point (e) is replaced by the following: (e) to participate, knowingly and intentionally, in activities whose object or effect is, directly or indirectly, to circumvent the prohibitions set out in points (a), (b), (c), (d) or (da).; (2) Article 6a is replaced by the following: Article 6a 1. The prohibitions set out in points (b), (c) and (e) of Article 6 shall not apply to the purchase or transport in Syria of petroleum products or to the related provision of financing or financial assistance by public bodies or by legal persons, entities or bodies which receive public funding from the Union or Member States to provide humanitarian relief or assistance to the civilian population in Syria, provided that such products are purchased or transported for the sole purposes of providing humanitarian relief in Syria or assistance to the civilian population in Syria. 2. By way of derogation from points (b), (c) and (e) of Article 6, in cases not covered by paragraph 1 of this Article, the competent authority of a Member State, as identified on the website listed in Annex III, may authorise the purchase and transport in Syria of petroleum products or the provision of related financing or financial assistance, under the general and specific terms and conditions it deems appropriate provided that such purchase and transport: (a) are for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria; and (b) do not breach any of the prohibitions laid down in this Regulation. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this paragraph within two weeks of any authorisation granted. The notification shall contain details about the authorised legal person, entity or body and about its humanitarian activities in Syria. 3. Nothing in this Article shall affect compliance with Council Regulation (EC) No 2580/2001 (*1), with Council Regulation (EC) No 881/2002 (*2) or with Council Regulation (EU) 2016/1686 (*3). (*1) Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (OJ L 344, 28.12.2001, p. 70)." (*2) Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations(OJ L 139, 29.5.2002, p. 9)." (*3) Council Regulation (EU) 2016/1686 of 20 September 2016 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them (OJ L 255, 21.9.2016, p. 1).;" (3) the following Article is inserted: Article 6b The prohibitions set out in points (b), (c) and (e) of Article 6 shall not apply to the purchase or transport in Syria of petroleum products or the related provision of financing or financial assistance by a diplomatic or consular mission, where such products are purchased or transported for official purposes of the mission.; (4) in Article 16, point (e) is replaced by the following: (e) in cases not covered by Article 16b, to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation;; (5) in Article 16, point (f) is deleted; (6) Article 16a is replaced by the following: Article 16a 1. The prohibition set out in Article 14(2) shall not apply to funds or economic resources made available by public bodies or by legal persons, entities or bodies which receive public funding from the Union or Member States to provide humanitarian relief in Syria or assistance to the civilian population in Syria where the provision of such funds or economic resources is in accordance with Article 6a(1). 2. In cases not covered by paragraph 1 of this Article, and by way of derogation from Article 14(2), the competent authority of the Member States, as identified on the websites listed in Annex III, may authorise the making available of certain funds or economic resources, under the general and specific terms and conditions it deems appropriate, provided that the funds or economic resources are necessary for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria. 3. By way of derogation from Article 14(1), the competent authority of the Member State, as identified on the websites listed in Annex III, may authorise the release of certain frozen funds or economic resources, under the general and specific terms and conditions it deems appropriate, provided that: (a) the funds or economic resources are necessary for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria; and (b) the funds or economic resources are released to the UN for the purpose of delivering or facilitating the delivery of assistance in Syria in accordance with the Syrian Humanitarian Response Plan or any successor plan coordinated by the UN. 4. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraphs 2 and 3 of this Article within two weeks of any authorisation granted.; (7) the following Article is inserted: Article 16b The prohibition set out in Article 14(2) shall not apply to funds or economic resources made available from the account of a diplomatic or consular mission where the provision of such funds or economic resources is for official purposes of the mission in accordance with Article 6b.; (8) Annex IV is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2016. For the Council The President P. KAÃ ½IMÃ R (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (3) Council Decision (CFSP) 2016/2144 of 6 December 2016 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (see page 22 of this Official Journal). ANNEX ANNEX IV LIST OF CRUDE OIL AND PETROLEUM PRODUCTS  REFERRED TO IN ARTICLE 6 Part A CRUDE OIL HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude. Part B PETROLEUM PRODUCTS HS Code Description 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils (save that the purchase, in Syria, of kerosene jet fuel of CN code 2710 19 21 is not prohibited provided that it is intended and used solely for the purpose of the continuation of the flight operation of the aircraft into which it is loaded). 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured. 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals. 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks. 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs).